 Case 3:20-cv-00832-E Document 47 Filed 04/18/20            Page 1 of 32 PageID 798



                      UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF TEXAS
                             DALLAS DIVISION

OSCAR SANCHEZ, MARCUS WHITE,                  Civil Action No. 20-cv-832
TESMOND MCDONALD, MARCELO
PEREZ, ROGER MORRISON, KEITH
BAKER, PAUL WRIGHT, TERRY
MCNICKELS, JOSE MUNOZ, KIARA
YARBOROUGH, OLIVIA WASHINGTON,                Plaintiffs’ Reply in Support of Their
AND IDEARE BAILEY; on their own and           Motion for a Temporary Restraining
on behalf of a class of similarly situated    Order and Writ of Habeas Corpus
persons;

                    Petitioners/Plaintiffs,
      v.

DALLAS COUNTY SHERIFF MARIAN
BROWN, in her official capacity; DALLAS
COUNTY, TEXAS;

             Respondents/Defendants

  PLAINTIFFS’ REPLY IN SUPPORT OF THEIR MOTION FOR A TEMPORARY
          RESTRAINING ORDER AND WRIT OF HABEAS CORPUS
      Case 3:20-cv-00832-E Document 47 Filed 04/18/20                                            Page 2 of 32 PageID 799



                                                    TABLE OF CONTENTS

I.     PLAINTIFFS ARE LIKELY TO SUCCEED ON THE MERITS ................................... 4

A.        Defendants Are Not Implementing Their Purported Policies ....................................... 6

B.        Social Distancing is Necessary, but Impossible, in the Jail ............................................ 9

C.        Subjecting Plaintiffs to Infection, Illness, and Death Constitutes Deliberate

Indifference .................................................................................................................................. 14

1.     Post-Adjudication Class ...................................................................................................... 16

2.     Pre-Adjudication Class ....................................................................................................... 17

3.     Sheriff Brown is Deliberately Indifferent Despite the Fact that She is Required Under

State Law to Execute Judicial Orders....................................................................................... 18

II.       THE REMAINING FACTORS WEIGH HEAVILY IN FAVOR OF PLAINTIFFS’

REQUESTED RELIEF .............................................................................................................. 19

III.      THE NATURE OF THE RELIEF PLAINTIFFS SEEK ............................................. 22

A.        Plaintiffs Seek a Temporary Restraining Order and Writs of Habeas Corpus ......... 22

B.        Preliminary Injunction Order ........................................................................................ 23

C.        In the Alternative, the Court can Grant Relief Under § 1983 Exclusively ................. 23

D.        If the Court Denies the Medically-Vulnerable Named Plaintiffs’ Requests for Habeas

Writs, They Request Release Pending Further Adjudication ................................................ 25




                                                                        i
   Case 3:20-cv-00832-E Document 47 Filed 04/18/20                                          Page 3 of 32 PageID 800



                                               TABLE OF AUTHORITIES

                                                                                                                              Page(s)

Cases

Barrera v. Wolf,
   No. 20-CV-1241 (KPE), Dkt. No. 41 (S.D. Tex. April 17, 2020) ...........................................28

Calley v. Callaway,
   496 F.2d 701 (5th Cir. 1974) ...................................................................................................33

Daskalea v. District of Columbia,
   227 F.3d 433 (D.C. Cir. 2000) .................................................................................................24

Daves v. Dallas County,
   Case No. 18-11368 (Jan. 23, 2019)....................................................................................27, 28

Depriest v. Walnut Grove Corr. Auth.,
   2015 WL 3795020 (S.D. Miss., June 10, 2015), appeal dismissed as moot sub
   nom. Depriest v. Fisher, 669 Fed. App’x. 209 (5th Cir. 2016)................................................32

Duvall v. Dallas County,
   631 F.3d 203 (5th Cir. 2011). Dkt. 34 .....................................................................................23

Gates v. Cook,
   376 F.3d 323 (5th Cir. 2004) ...................................................................................................13

Helling v. McKinney,
   509 U.S. 25 (1993) .............................................................................................................13, 24

Hope v. Pelzer,
   536 U.S. 730 (2002) .................................................................................................................24

Hunt v. Dental Dep’t,
   865 F.2d 198 200 (9th Cir. 1989) ............................................................................................24

Jackson v. Johnson,
   475 F.3d 261 (5th Cir. 2007) ...................................................................................................32

Lake Charles Diesel, Inc. v. Gen. Motors Corp.,
   328 F.3d 192 (5th Cir. 2003) .............................................................................................11, 27

Money v. Pritzker,
  No. 20-CV-2093, 2020 WL 1820660 (N.D. Ill. Apr. 10, 2020) ..............................................23

Monmouth Cty. Corr. Institutional Inmates v. Lanzaro,
  834 F.2d 326 (3d Cir. 1987).....................................................................................................24


                                                                    i
   Case 3:20-cv-00832-E Document 47 Filed 04/18/20                                           Page 4 of 32 PageID 801



Parker v. Carpenter,
   978 F.2d 190 (5th Cir. 1992) ...................................................................................................25

Plata v. Brown,
   No. C01-1351 TEH, 2013 WL 12436093 (N.D. Cal. June 24, 2013) .....................................32

Saltz v. Tennessee Dep’t of Employment Sec.,
    976 F.2d 966 (5th Cir. 1992) ...................................................................................................26

Santosky v. Kramer,
   455 U.S. 745 (1982) .................................................................................................................28

Valentine v. Collier,
   ECF 40, Case No. 4:20-cv-01115 (S.D.Tex. Apr. 16, 2020) ...................................................32

In re Wainwright,
    518 F.2d 173 (5th Cir. 1975) ...................................................................................................33

Ware v. Jackson Cty.,
  150 F.3d 873 (8th Cir. 1998) ...................................................................................................24

Woodward v. Corr. Med. Servs. of Ill., Inc.,
  368 F.3d 917 (7th Cir. 2004) ...................................................................................................25

Ex Parte Young,
   209 U.S. 123 (1908) .................................................................................................................26

Statutes

18 U.S.C. § 326(a)(3).....................................................................................................................33

28 U.S.C. § 2241 .................................................................................................................... passim

42 U.S.C. § 1983 ..........................................................................................................11, 31, 32, 33

Prison Litigation Reform Act, 18 U.S.C. § 3626 ...............................................................31, 32, 33




                                                                    ii
    Case 3:20-cv-00832-E Document 47 Filed 04/18/20                              Page 5 of 32 PageID 802



                                                   ARGUMENT

         The need for the emergency relief has grown even more urgent since Petitioners/Plaintiffs

(hereinafter “Plaintiffs) filed this lawsuit on April 9, 2020. As of April 16, 2020, 47 people detained

in the Dallas County Jail had tested positive for COVID-19, and another 27 were awaiting test

results. Sixteen jail staff members were positive, and another 14 were in quarantine pending test

results. These numbers likely dramatically undercount the number of people infected because of

how little testing has occurred, and the fact that many people with the disease have no symptoms.1

Moreover, multiple, credible reports describe dozens of people in the jail who have COVID-like

symptoms but are not being tested or quarantined, and some of whom are being denied treatment.

Williams Dec. ¶19 (describing cellmate with painful sore throat too afraid to seek medical help,

and then not receiving testing or treatment upon contacting the nurse); Bailey Dec. ¶¶ 2 – 10 (wife

of Plaintiff Ideare Bailey describing Mr. Bailey’s contraction of COVID-19 in the Dallas County

Jail); Fly Dec. III.

         Dr. Cohen notes in his supplemental declaration that the policies described by Dallas

officials in the materials submitted to this Court fall short of essential CDC guidelines in key ways.

Supp. Cohen Dec. ¶ 11. For instance, Dr. Cohen notes that the Dallas County Jail’s practices

around intake screening, a “key area” given the opportunity for exposure and spread, are

“convoluted” and fail to provide adequate assurance that persons are screened, given personal



1
  For example, after a single person tested positive in a housing unit in an Arkansas prison, prison officials tested all
other men living in the same housing unit and found that 43 out of 46 of them were positive. All were asymptoamic.
See Samantha Michaels, MOTHER JONES, Want to Know How Fast Coronavirus Can Spread in Prison? Look at
Arkansas (Apr. 13, 2020), https://www.motherjones.com/coronavirus-updates/2020/04/cummins-unit-prison-
arkansas-coronavirus-spread/; see also Drew Karedes, BOSTON 25 NEWS, CDC reviewing ‘stunning’ universal
testing results from Boston homeless shelter (Apr. 15, 2020), https://www.boston25news.com/news/cdc-reviewing-
stunning-universal-testing-results-boston-homeless-
shelter/Z253TFBO6RG4HCUAARBO4YWO64/?fbclid=IwAR1lmQq7GN8l46shklNNZBMJ_k3SCuixwIsaIu_eFs
2cspjR4fVDTz_ZTIQ; Phil Stewart and Idrees Ali, REUTERS, Coronavirus clue? Most cases aboard U.S. aircraft
carrier are symptom-free (Apr. 16, 2020), https://www.reuters.com/article/us-health-coronavirus-usa-military-
sympt-idUSKCN21Y2GB.

                                                            1
  Case 3:20-cv-00832-E Document 47 Filed 04/18/20                   Page 6 of 32 PageID 803



protective equipment, and isolated. Id. ¶ 12. And the Dallas County Jail’s use of the infirmary—

where medically-vulnerable patients will be housed—as a place for intake, quarantine, and

isolation is “highly problematic.” Id. ¶ 13. As Dr. Cohen stresses, however, social distancing “is

the key to stopping the spread of COVID-19,” and the Dallas County Jail’s stated policies to

facilitate social distancing “will not mitigate the spread of the virus and cannot mitigate the spread

of the virus without serious population reductions.” Id. ¶ 27. Finally, the CDC guidelines do not

cover jail downsizing orders, in part because the CDC recognizes that decisions to order

individuals’ release from jail are more properly vested in authorities such as this Court. Id. ¶ 28.

But Dr. Cohen stresses that release in order to facilitate social distancing and protected the most

vulnerable is crucial to protect the health and safety of persons living and working in the Dallas

County Jail as well as those in the broader community. Id. ¶¶ 29–30.

       As Dr. Lofgren indicates in his supplemental declaration, substantial numbers of

incarcerated people at the Dallas County Jail will become infected, require hospitalization, and die

if the jail does not further expedite release and slow intake even further in the days ahead. Supp.

Lofgren Dec. ¶¶ 9–10. Accounting for the approximately 17 percent reduction in the Dallas County

Jail realized to date, and even in the unlikely event that no other persons incarcerated at the jail

were infected with COVID-19 and rigorous social distancing were followed, Dr. Lofgren’s

epidemiological model predicts that the Dallas County Jail will see approximately 6,000

infections, 800 hospitalizations, and 250 deaths over the next six months. Id.

       Indeed, the spread of COVID-19 in the Dallas County Jail is just days behind the outbreaks

in other jails and prisons. Earlier this week, an individual detained pretrial at New York City’s

Rikers Island died from COVID-19 while handcuffed to a bed, which was Rikers’ second in-




                                                  2
   Case 3:20-cv-00832-E Document 47 Filed 04/18/20                        Page 7 of 32 PageID 804



custody death.2 Three persons incarcerated in the Cook County Jail have died of COVID-19,3 as

well as 18 individuals who were in federal custody.4

        Persons incarcerated at the Dallas County Jail are in danger of suffering a similar fate.

While Defendants argue that they have adequate policies in place to prevent and contain COVID-

19, the evidence suggests that Defendants are not following those purported policies. More

importantly, even if Defendants were consistently following each policy detailed in their response,

these interventions are not enough to prevent widespread illness and death in the Dallas County

Jail. Supp. Cohen Dec. ¶¶ 11–19; 25–30.

        In this brief, Plaintiffs respond to Defendants’ and Proposed-Intervenors’ arguments on the

merits of Plaintiffs’ claims, Dkts. 33, 34, and address the other elements Plaintiffs must show to

secure a preliminary relief, which include showing (1) a substantial likelihood that they will prevail

on the merits, (2) a substantial threat that they will suffer irreparable injury if the injunction is not

granted, (3) that the threatened injury outweighs the threatened harm to the party whom he seeks

to enjoin, and (4) that granting the preliminary injunction will not disserve the public interest. Lake

Charles Diesel, Inc. v. Gen. Motors Corp., 328 F.3d 192, 195–96 (5th Cir. 2003).

        In a forthcoming omnibus brief responding to Defendants’ and Proposed-Intervenors’

Motions to Dismiss, Plaintiffs respond to Defendants’ and proposed-Intervenors’ arguments

pertaining to this Court’s jurisdiction to hear Plaintiffs’ claims. As will be set forth in that brief,

jurisdiction is properly asserted under both 28 U.S.C. § 2241 and 42 U.S.C. § 1983, because, inter

alia, (1) Plaintiffs have adequately exhausted both the state court avenues available to them and



2
  Reuven Blau, THE CITY, Second Rikers Island Inmate Dies of COVID-19 After Failed Bid to Spring Him (Apr. 13,
2020), https://thecity.nyc/2020/04/second-rikers-inmate-dies-of-covid-after-freedom-bid-fails.html
3
  Paige Fry, CHICAGO TRIBUNE, Third inmate with COVID-19 at Cook County jail dies (Apr. 12, 2020),
https://www.chicagotribune.com/news/breaking/ct-covid-jail-death-third-20200413-ob7u5h7ccfg4zo6fgy46p2zpqi-
story.html
4
  FED. BUREAU OF PRISONS, COVID-19 CORONAVIRUS, https://www.bop.gov/coronavirus/

                                                      3
  Case 3:20-cv-00832-E Document 47 Filed 04/18/20                   Page 8 of 32 PageID 805



the grievance procedures in the Dallas County Jail, (2) any further exhaustion of state court

remedies would be futile and result in irreparable harm, and (3) because the only appropriate relief

for Medically-Vulnerable subclass members presented by the violation of their constitutional

rights raised in this action is release, and therefore invocation of § 2241 is appropriate. The Court

should therefore reach the merits of Plaintiffs’ Motion for a Temporary Restraining Order and Writ

of Habeas Corpus.

   I.      PLAINTIFFS ARE LIKELY TO SUCCEED ON THE MERITS

        What is not in dispute in this litigation is the need to reduce the inmate population and take

other steps recommended by the CDC to mitigate the spread of COVID-19 in the Dallas County

Jail. In that regard, in their opposition to Plaintiffs’ motion for immediate relief, Defendants claim

to be making every effort to do both with respect to the situation in the Dallas County Jail, Dkt. 34

at 9–14, essentially conceding that the present public health crisis requires such a response from

them. The problem, however, is that Defendants’ assurances that the Sheriff is taking adequate

steps to mitigate the spread of COVID-19 within the jail fall short of the necessary interventions,

and are inconsistent with actual practices. Dkt. 34 at 9–14. Notwithstanding the efforts detailed by

Defendants—the consistency and accuracy of which Plaintiffs dispute—Plaintiffs have still

demonstrated a likelihood of success on their claim that Defendants have acted with deliberate

indifference towards the risk of harm to all proposed class members and/or subjected Pre-

Adjudication Class Members to pretrial punishment.

        As Dr. Cohen notes, the practices Defendants’ describe do not meet essential public health

guidance regarding COVID-19 in important ways, including around quarantining and screening at

intake, cohorting in the jail (among other things, Defendants use the infirmary as a place for

quarantine, thus further exposing any medically-vulnerable persons housed in the infirmary), and

failure to ensure social distancing, which is key. Supp. Cohen Dec. ¶¶ 11–19; 25–30. Defendants
                                                  4
  Case 3:20-cv-00832-E Document 47 Filed 04/18/20                    Page 9 of 32 PageID 806



are well aware of this, and do not seem to dispute that social distancing is necessary in the facility.

But, as Dr. Cohen notes, there is no evidence of any serious attempt to impose social distancing

and proper quarantine measures inside Dallas County Jail. Id. ¶¶ 25–28.

       Further, Defendants’ submission regarding their policies and practices is at odds with

numerous, consistent accounts that many of the procedures described are not carried out in

practice: (1) testing is extremely limited; (2) education and training on symptoms and precautions

are limited; (3) hand soap and other cleaning supplies are not in sufficient supply; (4) prisoners are

not properly quarantined or cohorted upon exposure to COVID-19; (5) showers and clean laundry

are not readily accessed; and (6) clean personal protective equipment is often unavailable.

       Most importantly, even if Defendants were carrying out every single policy they describe

with perfect consistency, those policies are no substitute for the social-distancing practices that

medical experts agree are necessary to prevent an uncontrollable outbreak and to mitigate the

unconstitutional risk of serious illness or death—and which are impossible inside the Dallas

County Jail. Supp. Cohen Dec. ¶ 30; Supp. Lofgren Dec. ¶¶ 9–10.

       The failure to undertake compliance with even the most basic recommended measures to

mitigate the spread of COVID-19 demonstrates that Defendants are acting with deliberate

indifference to the severe risk COVID-19 poses to Plaintiffs. Dkt. 3 at 27–33; Helling v. McKinney,

509 U.S. 25, 33 (1993) (The risk of contracting a communicable disease can constitute such an

“unsafe, life-threatening condition” that violates the Eighth Amendment); Gates v. Cook, 376 F.3d

323, 333 (5th Cir. 2004) (“It is also important to note that [an] inmate need not show that death or

serious illness has [already] occurred.”).

       Plaintiffs are thus likely to succeed on the merits of their Eighth and Fourteenth

Amendment claims against the Defendants.



                                                  5
  Case 3:20-cv-00832-E Document 47 Filed 04/18/20                  Page 10 of 32 PageID 807



   A.        Defendants Are Not Implementing Their Purported Policies

         Defendants describe textbook adherence to public health guidance in the Dallas County

 Jail. The reality is very different from what they describe:

             Social distancing is not, and cannot be, adequately practiced.

        People detained in the jail are routinely kept in spaces where they cannot maintain six feet

of space from other people, including during the booking process, Williams Dec. ¶ 2 (describing

the twelve hours spent in the booking area as so crowded “I could smell the breath of the people

next to me”); while being kept in holding cells, Fly Dec. at II.1 (Stanphill Norbert detailing being

held two-to-four feet apart from others in a holding cell); while standing in lines for food,

Williams Dec. ¶ 20 (“We ate meals in the day room sitting side-by-side”)); while using the phone,

id.; and in the housing units where bunk beds are close to together, Wykevia Bailey Dec. ¶ 3

(Wife of Plaintiff Ideare Bailey could hear people coughing in Mr. Bailey’s pod during her phone

conversations with him); Fly Dec. II.7. Moreover, inmates continue to share items like books,

coffee, and food. Id. II.4. Notwithstanding the County’s claims that they have educated

incarcerated persons about the importance of social distancing, the testimony of James Williams,

who was recently released from the Dallas County Jail, is that detainees “were not told to keep

six feet apart.” Williams Dec. ¶ 20. While Defendants claim that video conferencing has been

made available to facilitate social distancing efforts, Dkt. 34 at 7, video visits are not reliably

accessed. See Dkt. 39 ¶ 62.

             Education about the disease is inadequate and inconsistent, at best.

        Some inmates report that they have received no education about COVID-19 or social

distancing, and that they have not seen any information posted in the jail. Williams Dec. ¶ 21

(only received information about COVID-19 upon discharge from the jail); Fly Dec. IV(1)-(3)


                                                  6
  Case 3:20-cv-00832-E Document 47 Filed 04/18/20                   Page 11 of 32 PageID 808



(“Several detainees reported that the first time the staff told them anything about the virus was

on April 9, 2020.”). Others report that education is minimal, and moreover, ineffective, because

jail staff provide conflicting information. For example, one nurse instructed inmates to protect

themselves by using a towel over their faces when they were not being given masks. But people

detained report being threatened with isolation or other punishment if they covered their faces

with towels. Perez Dec. ¶ 6 (“Some detainees tried wrapping bath towels around their heads to

cover their faces, but the jail staff told them they were not allowed to do that.”).

            Jail staff routinely do not wear face masks, and temperature checks are
             unsanitary.

       Guards routinely fail to wear masks. Fly Dec. I(1). Some guards have even told inmates

that guards are not required to wear masks. Id. I(1)(c). Inmates have reported that even the doctors

do not always wear masks during evaluations. Williams Dec. ¶ 7. One guard informed an inmate

that guards only receive one mask per week. Fly Dec. I(1)(e). A nurse was observed taking off

her mask during a coughing episode. Williams Dec. ¶ 21. The nurse that makes the morning

rounds to check peoples’ temperatures uses the same device to check the temperatures of 40 to

60 people and does not clean the device in between. Fly Dec. I(5). Some of the people who were

subject to this unsanitary temperature check in the full 40- to 60-person pod tested positive for

COVID-19. Id.

            Detainees are not provided personal protective equipment.

       Incarcerated persons report not receiving masks, or receiving them very rarely. Fly Dec.

I(2). Masks that are provided are not replaced and become dirty or break. Id. I(2)(b)-(c), (i). In

pods of a few dozen people, most detainees interviewed estimate a small handful of persons

wearing masks, for example, six in a 24-man tank, Fly Dec. I(2)(e) or five people in a 50-plus

person pod. Id. I(2)(g). Detainees report being told to wear their masks when the sergeant or other

                                                  7
  Case 3:20-cv-00832-E Document 47 Filed 04/18/20                  Page 12 of 32 PageID 809



important visitors come through the jail. Id. I(2)(d),(h) (At approximately 1:30 p.m. on April 15,

2020, both Chad Schark and Marcelo Perez reported an officer announcing to their pod, “Hey,

we got some visitors. Everybody, put your masks on.”).

               Cleaning supplies are not sufficiently available

       Many inmates report being confined to grotesque cells without any cleaning supplies,

despite requested requests. Fly Dec. I(7)(b) (Marcus White was denied cleaning supplies for 19

days, despite being in dorm with persons who had tested positive for COVID-19); id. I(10)

(numerous reports of insufficient cleaning supplies and dirty cells). One inmate observed his

cellmate use his own washcloth, meant for showers, to clean a toilet because it was covered in

stains. Id. I(10)(a). Williams Dec. ¶ 16 (describing being required to clean cell with bath towel;

not being provided toilet paper while in quarantine). In a similar manner to instructions to wear

masks, detainees report being instructed to clean up when visitors and photographers came to the

jail on April 15, 2020. Fly Dec. I.(2)(h).

               Basic sanitation practices are not observed

       Detainees report not receiving soap for days, or only after filing emergency grievances.

Fly Dec. I(12). One person reported never receiving any soap at all. Id. I(10)(a). Soap has been

out of stock in the commissary for a week at a time. Id. I(6)-(7). Soap is provided in such small

quantities that it does not meet detainees’ needs to wash their hands, wash their clothes, or shower.

Id. I(7)(b), I(10). James Williams reports incarcerated persons making efforts to clean their cells

and common areas on their own accord, with limited supplies, because of their own fears for their

health. Staff neither instructed them to clean nor cleaned these spaces sufficiently. Williams Dec.

¶¶ 6, 12.

       All of these reports undermine Defendants’ assertions about conditions in the jail.


                                                  8
    Case 3:20-cv-00832-E Document 47 Filed 04/18/20                         Page 13 of 32 PageID 810



     B.      Social Distancing is Necessary, but Impossible, in the Jail

          Defendants’ efforts to reduce the jail population are important, but utterly fail to remedy

the problem, which is a lack of sufficient space within which to practice social distancing. Social

distancing is the most critical strategy for protecting people from infection. Dr. Cohen explains

that “because of the structure of the jail and manner in which daily activities occur in a jail,

incarcerated persons intermingle, and it is not possible to limit gatherings to less than 10

individuals or engage in social distancing required by public health guidance.” Dkt. 3-2 ¶ 7; see

also Williams Dec. ¶¶ 5, 8, 20; Fly Dec. II(1) (Stanphill Norbert describing close quarters in a

holding cell during transfer); (3), (5)-(7) (detailing sleeping and housing arrangements in multi-

person cells or large dormitory-style pods).

          Many of the units in the Dallas County Jail house people in dormitory-style pods as

pictured below:5




5
 Images have been taken from the video “Behind Bars: The World’s Toughest Prisons,” Season 1, Episode 3:
Dallas County Jail (October 3, 2016), written and directed by Florian Fiedler, distributed by Quintus Media,
available at https://www.amazon.com/Behind-Bars-Worlds-Toughest-Prisons/dp/B0764N4J4N and
https://www.youtube.com/watch?v=fkX2hanoYyM.

                                                        9
  Case 3:20-cv-00832-E Document 47 Filed 04/18/20                  Page 14 of 32 PageID 811




       Even persons not housed in these pods are often in multiple-person cells at a close

distance, as pictured below:




       In short, social distancing is impossible in a jail that detains almost 5,000 people—even

if the jail, as Defendants claim (Dkt. 34 at 6, 10–12), is “not at [] capacity,” the population is 20



                                                 10
  Case 3:20-cv-00832-E Document 47 Filed 04/18/20                  Page 15 of 32 PageID 812



percent lower than it was a month ago, the Sheriff has “requested” that law enforcement agencies

make fewer arrests, and book-ins have been reduced. As a result, infections will continue to

increase until the incarcerated population is reduced to an extent that allows sufficient social

distancing. Dkt. 3-2 ¶ 45; Supp. Cohen Dec. ¶¶ 28–30; Supp. Lofgren Dec. ¶¶ 9–10 (noting the

likelihood of an epidemic in the Dallas County Jail in the coming weeks and months if release is

not effectuated at roughly double the rate thus far). No other strategy is sufficient to effectively

mitigate the serious risk of a widespread outbreak that is highly likely to result in severe illness

and death, especially to the medically vulnerable classes. Dkt. 3-2 (Cohen Declaration) ¶ 30

(“Given the current conditions in the jail, it is my opinion that steps should immediately be taken

to release any inmate who is over the age of 50 or otherwise medically vulnerable . . . to protect

them from a serious risk of death. No less intrusive intervention will adequately address the public

health risk posed by COVID-19 in the Dallas County Jail environment.”); Supp. Cohen Dec. ¶ 30

(“From a public health perspective that focuses on the lives and well-being of those living and

working in the jail, the jail populations needs to be reduced in order to remove the most vulnerable

individuals from the jail who are at elevated risk of suffering severe symptoms and to allow the

remaining population to implement the required social distancing in order to avoid the risks of

overcrowded congregate living.”).

       Defendants ignore the scope of the problem and instead offer this Court a misleading chart

illustrating the reduction in the jail population. Defendants’ chart uses 4,800 as the minimum

population on the y-axis, making the downward slope of the line graph appear more significant

than it is (Dkt. 34 at 10). The same numbers are better illustrated with a chart that uses “zero” as

the bottom of the y-axis:




                                                 11
  Case 3:20-cv-00832-E Document 47 Filed 04/18/20                  Page 16 of 32 PageID 813




But regardless of the visual aid, the point is that the reduction thus far in the jail population is

insufficient to protect Plaintiffs and proposed Class Members. Indeed, even accounting for the

reduction in population and intake that Defendants have undertaken, and even if the jail were

undertaking social distancing with consistency (which other evidence suggests is impossible),

without further steps taken to ensure physical distancing, persons incarcerated in the Dallas

County Jail will face an anticipated 6,000 infections, 800 hospitalizations, and 250 deaths over

the next six months. Supp. Lofgren Dec. ¶¶ 9–10. Releasing the most medically-vulnerable


                                                 12
 Case 3:20-cv-00832-E Document 47 Filed 04/18/20               Page 17 of 32 PageID 814



persons and discontinuing admissions of medically-vulnerable persons, as plaintiffs request,

would cut prisoner deaths by 56.1 percent. Lofgren Dec., Doc. No. 3-1 ¶ 17.




                                              13
  Case 3:20-cv-00832-E Document 47 Filed 04/18/20                 Page 18 of 32 PageID 815




        Dr. Cohen and Dr. Lofgren agree that the only strategy for avoiding a catastrophic loss of

life in the Dallas County Jail, which will necessarily spill over into the broader community, is to

release many more people, “starting with persons over 50 and the medically vulnerable[.]” Dkt.

3-2 (Cohen Declaration) ¶ 45; Dkt. 3-1 (Lofgren Declaration) ¶ 17 (projecting dramatic decrease

in prisoner deaths if medically-vulnerable persons released from custody and no longer booked);

Supp. Lofgren Dec. ¶¶ 9–10 (projecting considerable infections, hospitalizations, and death

absent rapid downsizing); Supp. Cohen Dec. ¶¶ 28–30.


   C.      Subjecting Plaintiffs to Infection, Illness, and Death Constitutes Deliberate
           Indifference

        Defendants suggest they cannot be deemed deliberately indifferent to Plaintiffs’ serious

medical needs in light of the efforts they have undertaken to address the COVID-19 threat in the


                                                14
    Case 3:20-cv-00832-E Document 47 Filed 04/18/20                            Page 19 of 32 PageID 816



Dallas County Jail because “deliberate indifference” requires a “pervasive pattern of serious

deficiencies.” Duvall v. Dallas County, 631 F.3d 203, 208 (5th Cir. 2011). Dkt. 34 at 9. Yet, the

medical community’s consensus that nothing short of extreme social distancing will save lives

establishes that even if Sheriff Brown were able to implement everything she claims to have

implemented, her actions would be gravely deficient. Defendants themselves acknowledge that

they have known about the threat posed by COVID-19 for over a month. Dkt. 34 at 2 (noting a

Declaration of Local Disaster issued in Dallas on March 12, 2020). Today, an outbreak of the

disease has already taken hold in the Dallas County Jail. The record establishes a “pervasive pattern

of serious deficiencies.” Because (1) Plaintiffs dispute the extent to which Defendants follow their

own practices, and (2) significantly, even if Defendants followed their purported practices

perfectly, the practices would not address the serious medical needs of Plaintiffs and proposed

class members, Plaintiffs remain likely to succeed on the merits of their constitutional claims.6




6
  Proposed-Intervenors erroneously claim that three recent COVID-19-related prisoner cases undermine the merits
of Plaintiff’s action. Dkt. 33 at 21. First, Proposed-Intervenors present an example of “an action practically identical
to this one” involving two class actions suits brought by individuals imprisoned in various Illinois correctional
facilities during COVID-19. Dkt. 33 at 22; see Money v. Pritzker, No. 20-CV-2093, 2020 WL 1820660 (N.D. Ill.
Apr. 10, 2020). The court denied the constitutional claims because it did not find evidence of deliberate indifference.
See id. at *2. Unlike Money, Plaintiffs’ evidence clearly shows deliberate indifference.
Proposed-Intervenors also raise the decision from the Southern District of Texas in Sacal-Micha v. Longoria, which
found that a writ of habeas corpus was not a proper vehicle for challenging an inmate’s conditions of confinement
due to COVID-19. No. 1:20-CV-37, 2020 WL 1815691 at *4 (S.D. Tex. Apr. 9, 2020). The inmate in Sacal-Micha,
however, failed to allege a pervasive pattern of deficiencies or deliberate indifference, which can be distinguished
from the current case. Id. at *4-*5.
Finally, Proposed-Intervenors cite the recent decision in Coleman v. Newsom, where a three-judge federal court
based in California rejected claims by two classes of prisoners to order the release of a significant number of
prisoners to allow for physical distancing to prevent the spread of COVID-19. No. 01-CV-01351-JST, 2020 WL
1675775 at *1 (E.D. Cal. Apr. 4, 2020). The three-judge court denied the plaintiffs’ motion because the court was
first convened in 2007 to consider a different issue regarding whether the release of prisoners was necessary “to
remedy California’s structural failure to provide constitutionally adequate medical and mental health care services to
inmates.” Id. at *1.

                                                          15
  Case 3:20-cv-00832-E Document 47 Filed 04/18/20                 Page 20 of 32 PageID 817



   1. Post-Adjudication Class

       For the Post-Adjudication Class, subjective deliberate indifference occurs where

Defendants “ignore a condition of confinement that is sure or very likely to cause serious illness

and needless suffering.” Helling, 509 U.S. at 33. Defendants do not contend that they were unaware

of COVID-19. Dkt. 34. Rather, they assert that they have implemented sufficient policies to

mitigate the risk. Id. at 9–14. But even if those policies were sufficient, and medical experts agree

that they are not, Plaintiffs offer extensive evidence that those policies are not being implemented,

followed, or enforced. See Dec. of Amy Fly; Williams Dec; Bailey Dec; Dkts. 39-1–39-12; 3-4–

3-9. Defendants cannot insulate themselves from liability by showing that they have policies on

the books when the record overwhelmingly demonstrates that these policies exist in name only.

       In deciding whether there has been deliberate indifference to an incarcerated person’s

serious medical needs, the Court need not defer to the judgment of prison doctors or administrators.

Hunt v. Dental Dep’t, 865 F.2d 198 200 (9th Cir. 1989). A court “may infer the existence of

[deliberate indifference] from the fact that the risk of harm is obvious.” Hope v. Pelzer, 536 U.S.

730, 738 (2002) (citing Farmer, 511 U.S. at 842). Where “knowledge of the need for medical care

[is accompanied by the] . . . intentional refusal to provide that care,” the deliberate indifference

standard has been met.” Monmouth Cty. Corr. Institutional Inmates v. Lanzaro, 834 F.2d 326, 346

(3d Cir. 1987) (citing Ancata v. Prison Health Servs., 769 F.2d 700, 704 (11th Cir.1985)).

       Unimplemented policies cannot save Defendants from liability for a deliberate indifference

claim. Daskalea v. District of Columbia, 227 F.3d 433 (D.C. Cir. 2000) (“[A] ‘paper’ policy cannot

insulate a municipality from liability where there is evidence, as there was here, that the

municipality was deliberately indifferent to the policy’s violation.”) see also Ware v. Jackson Cty.,

150 F.3d 873, 882 (8th Cir. 1998) (“[W]ritten policies of a defendant are of no moment in the face



                                                 16
  Case 3:20-cv-00832-E Document 47 Filed 04/18/20                   Page 21 of 32 PageID 818



of evidence that such policies are neither followed nor enforced.”). In Daskalea, the court found

liability where evidence included “not only the continued blatant violation of the policy, but also

the fact that the policy was never posted, that some guards did not recall receiving it, that inmates

never received it, and that there was no evidence of the training that was supposed to accompany

it.” 277 F.3d at 271. That same evidence is before the Court here, and liability should likewise

follow. See also Woodward v. Corr. Med. Servs. of Ill., Inc., 368 F.3d 917, 929 (7th Cir. 2004)

(“[I]gnoring a policy is the same as having no policy in place in the first place.”).

       Finally, even if Defendants were following their purported policies perfectly, their failure

to ensure social and physical distancing at all times—a central element to preventing transmission

of COVID-19—constitutes deliberate indifference to Plaintiffs’ and proposed class members’

medical needs. Supp. Cohen Dec. ¶¶ 25–30.

   2. Pre-Adjudication Class

       As Plaintiffs have briefed, protections are even greater for the Pre-Adjudication Class,

which cannot be punished at all. See, e.g., Bell, 441 U.S. at 535 (“[U]nder the Due Process Clause,

a detainee may not be punished prior to an adjudication of guilt in accordance with due process of

law.”); id. at n.16 (pretrial detainees retain greater protections than convicted counterparts); Parker

v. Carpenter, 978 F.2d 190, 193 (5th Cir. 1992) (ordering evidentiary hearing on whether transfer

to more violent wing was punitive). Punishment—and therefore deliberate indifference—is

established if the jailer’s conduct is either not rationally related to a legitimate, non-punitive

government purpose or excessive in relation to that purpose. Bell, 441 U.S. at 561; Kingsley, 135

S. Ct. at 2473–74; see also Alderson, 848 F.3d at 424. Here, where presumptively innocent Pre-

Adjudication Class Members are being held in conditions that threaten their health and life,




                                                  17
  Case 3:20-cv-00832-E Document 47 Filed 04/18/20                  Page 22 of 32 PageID 819



typically because they do not have enough money to be released, both elements are satisfied. See

Dkt. 3 at 30–31.

   3. Sheriff Brown is Deliberately Indifferent Despite the Fact that She is Required Under
      State Law to Execute Judicial Orders

       Defendants assert that, because state law requires Defendant Brown to enforce court orders,

and because state law purportedly does not authorize her to “unilaterally” release people from the

jail, she has not behaved unreasonably and therefore cannot be liable for a deliberate indifference

claim. Dkt. 34 at 22. In other words, Defendants suggest that it cannot be objectively unreasonable

to do the best that one can under the circumstances, and thus an injunction, temporary restraining

order, and/or writ of habeas corpus cannot issue. Dkt. 34 at 22. Plaintiffs are not asking Defendant

Brown to act unilaterally, or contrary to the law. Plaintiffs are rather asking this Court to ensure

that Defendant Brown follows the law.

       The law does not require the Sheriff to act maliciously or to be singularly responsible for

the overcrowded jail in order to be ordered to cease confining people in unlawful and dangerous

conditions. In Brown v. Plata, the Supreme Court confirmed that where the prison population is

such that reduction is the only way to cure a constitutional violation, an injunction may issue even

if the defendant’s affirmative conduct did not cause the overcrowding. 563 U.S. 493, 521, 526–29

(2011) (noting that prisoner-release order was appropriate because adequate care was “impossible”

without a reduction). If a deliberate indifferent showing were impossible to make because a local

official is bound by state and local law, then Brown’s conclusion that non-release measures were

“impossible” would have ended that case. It is a core tenant of civil rights law that plaintiffs may

sue local enforcers who violate their federal constitutional rights, even if those violations occurred

pursuant to state and local law. Ex Parte Young, 209 U.S. 123 (1908); Saltz v. Tennessee Dep’t of




                                                 18
  Case 3:20-cv-00832-E Document 47 Filed 04/18/20                     Page 23 of 32 PageID 820



Employment Sec., 976 F.2d 966, 968 (5th Cir. 1992) (describing the doctrine that officials may be

sued in their official capacities for injunctive relief as “a fixture in federal litigation”).

          Defendants also argue that Plaintiffs’ habeas claim to release must be denied because

Plaintiffs have purportedly failed to exhaust their state remedies. That is incorrect for all the

reasons explained in Plaintiffs’ forthcoming response to Defendants’ and Proposed-Intervenors’

Motions to Dismiss. To preview, each Plaintiff has pursued remedies for release in state court,

lacks access to criminal defense counsel to do so, or can establish the unavailability and/or futility

of the limited options available to them. Dkt. 39 ¶¶ 91–102.


    II.      THE REMAINING FACTORS WEIGH HEAVILY IN FAVOR OF
             PLAINTIFFS’ REQUESTED RELIEF

          Having provided numerous facts showing a substantial likelihood that Plaintiffs will

prevail on the merits, Plaintiffs can also clearly show the remaining elements required to ascertain

a preliminary injunction, including irreparable injury, the balance of the equities, and that granting

the preliminary injunction will not disserve the public interest. See Lake Charles Diesel, Inc. v.

Gen. Motors Corp., 328 F.3d 192, 195–96 (5th Cir. 2003).

          First, the degree of irreparable harm that will befall members of the Medically-Vulnerable

Subclasses—serious illness, potential permanent injury, or death—could not be more serious.

There is no serious question that the Medically-Vulnerable Subclass Members face irreparable

harm. Indeed, Defendants do not dispute this point. Instead, they argue that remedies short of

release will mitigate the threat. But that assertion is belied by overwhelming, and unrebutted

medical evidence. Cohen Dec. Dkt. 3-2 ¶¶ 30-31; Supp. Cohen Dec. ¶¶ 28–30.

          Second, the balance of equities favors Plaintiffs’ requested relief. Defendants argue that

because of the preliminary injunction issued in Daves v. Dallas County, this Court should



                                                   19
    Case 3:20-cv-00832-E Document 47 Filed 04/18/20                            Page 24 of 32 PageID 821



“presume” that anyone detained pretrial is “detained for a good reason.” Dkt. 34 at 26-27. There

are several problems with that. First, that order was issued in a lawsuit challenging Defendants’

discriminatory pretrial detention policies and practices and therefore has no relevance to the post-

adjudication class. Second, in the Daves case, the same lawyers and Defendants have taken the

opposite position, arguing that Judge Godbey’s Order requires only procedural relief, and that

“good reasons” are not required to justify pretrial detention.7 Moreover, the Felony Judges in

Dallas County argue that indefinite pretrial detention is permissible on the basis of probable cause

alone.8 Accordingly, this Court should “presume” the exact opposite of what Defendants suggest,

i.e., that no judicial officer has reached any conclusion about whether good reasons exist for

detaining Plaintiffs pretrial. Third, Plaintiffs do not ask for “categorical release,” as Defendants

mistakenly claim. Rather, they seek release for a subclass of medically vulnerable people unless a

judge concludes by clear and convincing evidence9 that the individual risk the person poses of

fleeing the jurisdiction or harming another person cannot be mitigated short of detention. See Dkt.

2-1.10


7
  See Appellants-Cross-Appellees (Plaintiffs) Opening Brief, Daves v. Dallas County, Case No. 18-11368 (Jan. 23,
2019). See also CCCL Judges and Magistrates Brief (which was fully incorporated by the Sheriff and County in
their own appellate briefs), Daves v. Dallas County, Case No. 18-11368 at 23-24 (Mar. 29, 2019) (arguing that there
is no “heightened substantive standard” for requiring unaffordable bail, and that the Constitution is satisfied so long
as alternatives to detention are considered).
8
  Appellants-Cross-Appellees (Plaintiffs) Response and Reply Brief, Daves v. Dallas County, Case No. 18-11368 at
16 (May 17, 2019).
9
  Defendants point to the Daves litigation for the notion that findings by clear and convincing evidence would not be
needed. But the issue was not decided by this Court in Daves, as demonstrated by the issues currently on cross-
appeal. The clear and convincing evidence standard is appropriate where the interest affected is “materially
important” and “more substantial than mere loss of money.” Santosky v. Kramer, 455 U.S. 745, 756 (1982).
10
   A contemporaneous ruling from the Southern District of Texas supports the use of habeas actions to challenge
conditions of confinement due to risks related to COVID-19 exposure and that relief may be granted to persons
presenting lower flight risks than others, as Plaintiffs request. In that case, two plaintiffs sought a temporary
restraining order to compel their release from civil immigration detention. See Barrera v. Wolf, No. 20-CV-1241
(KPE), Dkt. No. 41 (S.D. Tex. April 17, 2020). The court held that the actions were properly brought as habeas
claims and considered the plaintiffs’ substantive due process claims under the Fifth Amendment to have merit. See
id. The motion was granted as to one plaintiff, and denied as to the other, which came down to a balancing of the
equities. See id. One plaintiff was found to have posed no threat to society, while the other was deemed a potential
flight risk. See id.


                                                          20
     Case 3:20-cv-00832-E Document 47 Filed 04/18/20                          Page 25 of 32 PageID 822



         Finally, for all the reasons Dr. Cohen and Dr. Lofgren explain, Plaintiffs’ requested relief

is in the public interest.11 This Court should reject State-Intervenors’ scare tactics and fear-

mongering for numerous reasons. Dkt. 33 at 10, 35–37.

         First, they mischaracterize the relief Plaintiffs seek. Plaintiffs do not seek release of

“everyone” in the jail. Plaintiffs seek the release of two subclasses of medically vulnerable

people whose presence in the jail poses an intolerable risk to their health and lives and to the

health and lives of people in the broader Dallas community. Dr. Lofgren’s models show that

Defendants’ continuing to detain these people will cause more sickness and death than if the

medically vulnerable are released.

         Second, the relief Plaintiffs seek allows Defendants an opportunity to object to the release

of any individual and to prove that detention is required because there are no conditions of

release that would mitigate a flight risk or danger to the community. But if there are such

conditions—i.e., conditions that would assure the person’s appearance and safety—it is

inconceivable that the government would wish to keep such a person detained punitively in an

environment where medical evidence shows they face a significant and heightened risk of

serious illness and death.

         Third, one of the Subclasses consists of people who are being detained prior to trial,

meaning that they are presumptively innocent, and many of them are in jail only because they

cannot afford to pay money bail. In other words, the State would gladly release every single one

of these people if they could pay even though paying money has no relationship to safety


11
   The fact that Judge Rosenthal denied a TRO Motion in Russell v. Harris County, as Defendants point out (Dkt. 34
at 16), has no bearing on the equitable relief available in this case. Plaintiffs in Russell have challenged Harris
County’s felony bail system. The case raises different constitutional claims to different policies and practices, and
sought different relief. The fact that Judge Rosenthal weighed the relevant factors and considered the factual record
before her has no persuasive value in this Court, which will be required to weigh Plaintiffs’ likelihood of success on
very different constitutional claims and consider an entirely different factual record, including very different facts
about what local officials have and have not done to remedy the harms alleged in this case.

                                                         21
  Case 3:20-cv-00832-E Document 47 Filed 04/18/20                    Page 26 of 32 PageID 823



because people in Texas cannot forfeit bonds for new criminal activity. Their purported public-

safety concerns regarding this group ring hollow. Fourth, Defendants can impose conditions on

anyone who is released, including home confinement or appropriate monitoring or supervision in

certain cases, if those conditions are tailored to promote safety or appearance.

           This Court should ignore the State-Intervenors’ cynical attempt to play on this Court’s

emotions and focus on the facts. And the facts about the public interest are set forth in

Dr. Cohen’s and Dr. Lofgren’s declarations. As Dr. Cohen will explain in more detail at the

hearing on Tuesday, the detained population, the guards and staff who work at the jail, the

medical professionals who care for them, and the broader Dallas community will all suffer more

infections and more serious illness if medically vulnerable people continue to be detained in the

jail. If this Court grants the relief Plaintiffs seek, fewer people will become sick, and fewer

people will die. It is that simple.


    III.      THE NATURE OF THE RELIEF PLAINTIFFS SEEK

           Defendants misunderstand the relief Plaintiffs seek and their entitlement to it.

    A. Plaintiffs Seek a Temporary Restraining Order and Writs of Habeas Corpus

           Plaintiffs seek two categories of emergency, temporary relief. First, because medical

evidence proves that nothing short of release will protect the health and lives of class members

who are at the greatest risk for contracting and dying from COVID-19, Plaintiffs seek release

pursuant to § 2241 for the Medically-Vulnerable Subclasses, unless a judge finds on the record by

clear-and-convincing evidence that the person poses a serious risk of flight or danger to others that

no condition of release can mitigate. Dkt. 2-1 (Proposed Order Granting Plaintiffs’ Motion for




                                                    22
     Case 3:20-cv-00832-E Document 47 Filed 04/18/20                           Page 27 of 32 PageID 824



Temporary Restraining Order) ¶¶ 1–2.12 Second, pursuant to §1983, Plaintiffs seek immediate

appointment of a public health expert to inspect the jail and submit to the Court a plan for bringing

the jail’s policies and practices into compliance with minimum, medically required standards for

preventing and containing the spread of COVID-19. Dkt. 2-1 ¶ 5. The jail plan should provide

guidance with respect to the public supports available to persons upon release to ensure persons

discharged have a home plan to ensure requisite self-isolation and social distancing.

      B. Preliminary Injunction Order

         Plaintiffs seek further relief, pursuant to both § 2241 and § 1983, in the form of a

preliminary injunction, Dkt. 2-2, including:

                  An order requiring Defendants to continue releasing the subclasses of medically
                   vulnerable people who come into the jail’s custody. Dkt. 2-2 ¶1.

                  An order requiring Defendants to release via habeas writs, or transfer to home
                   confinement, additional people detained in the jail, as needed to comply with
                   social distancing. Id. ¶ 2.

                  An order requiring that all people detained be kept in single cells. Id. ¶ 3.

                  An order requiring production of a weekly list of people detained who are
                   medically vulnerable and the findings supporting their detention. Id. ¶ 4.

                  An order to comply with the plan submitted by the appointed public health expert
                   for complying with medically necessary precautions. Id. ¶ 5.

      C. In the Alternative, the Court can Grant Relief Under § 1983 Exclusively

         Even if this Court rejects the subclasses’ 28 U.S.C. § 2241 Petition for writs of habeas

corpus, all of the other relief Plaintiffs describe in their proposed orders is available under 42

U.S.C. § 1983. In fact, just yesterday, Judge Keith Ellison in the Southern District of Texas ordered


12
  In their concurrently filed response brief opposing Defendants’ and Proposed-Intervenor’s Motions to Dismiss,
Plaintiffs will explain why § 2241 jurisdiction is properly invoked with respect to the habeas writs. In short, habeas
relief is the only remedy available to protect the most vulnerable persons in the Dallas County Jail from a serious
and immediate threat of serious injury and death. The requested writ of habeas corpus is not subject to the
constraints of the Prison Litigation Reform Act (“PLRA”).

                                                          23
     Case 3:20-cv-00832-E Document 47 Filed 04/18/20                        Page 28 of 32 PageID 825



relief very similar to what Plaintiffs seek here, via a public health plan tailored to the Dallas County

Jail enjoining defendants to provide plaintiffs with unrestricted access to hand soap, access to hand

sanitizer, tissues, cleaning supplies, and masks, transportation for necessary medical treatment,

and other measures in line with CDC guidance. Valentine v. Collier, ECF 40, Case No. 4:20-cv-

01115 (S.D.Tex. Apr. 16, 2020).

         The relief Plaintiffs seek under § 1983 is consistent with the limitations set forth in the

Prison Litigation Reform Act, 18 U.S.C. § 3626.13 The relief (1) is necessary to correct the

violation of Plaintiffs’ and proposed Class Members’ Eighth and Fourteenth Amendment rights,

(2) extends no further than necessary to correct the violation, and (3) is the least intrusive means

to correct the constitutional violation. Even given the requirements of § 3626, injunctive relief may

permissibly include both substantive instructions to improve the treatment of incarcerated persons,

as well as administrative measures such as monitoring and data tracking if necessary to ensure the

constitutional violations are cured, as Plaintiffs seek. See, e.g., Depriest v. Walnut Grove Corr.

Auth., 2015 WL 3795020, *16 (S.D. Miss., June 10, 2015) (declining to terminate certain

provisions regarding maintaining personal safety, holding that the monitoring provision therefore

“remains relevant and is not unnecessarily intrusive”), appeal dismissed as moot sub nom. Depriest

v. Fisher, 669 Fed. App’x. 209 (5th Cir. 2016).

         This Court may also order the transfer of Medically-Vulnerable Subclass Members to

home confinement or another safe custodial setting consistent with the PLRA. See Jackson v.

Johnson, 475 F.3d 261, 265-66 (5th Cir. 2007) (“[A]lthough Jackson has been released from

confinement in prison, his release was not to the general public but was rather to a different form


13
  As Plaintiffs will explain in their forthcoming omnibus brief in response to Defendants and Proposed-Intervenors’
Motions to Dismiss, the Named Plaintiffs have either fully exhausted the grievance procedures available in the
Dallas County Jail, or were blocked by jail staff from doing so. Accordingly, the PLRA is no bar to relief under
§ 1983.

                                                        24
     Case 3:20-cv-00832-E Document 47 Filed 04/18/20                          Page 29 of 32 PageID 826



of confinement, albeit with certain additional liberties.”); Plata v. Brown, No. C01-1351 TEH,

2013 WL 12436093, at *8 (N.D. Cal. June 24, 2013) (granting motion requiring transfer from

area at high risk of coccidioidomycosis, known as “Valley Fever”).

         If the Court were to fashion a remedy solely under § 1983 without ordering the release of

Medically-Vulnerable persons pursuant to 28 U.S.C. § 2241, or their transfer to home

confinement under 42 U.S.C. § 1983,14 Plaintiffs anticipate that Defendants would be unable to

adequately ensure Plaintiffs’ health and safety because social distancing—the central public

health guidance mandate in light of the dangers of COVID-19—would be impossible.15

      D. If the Court Denies the Medically-Vulnerable Named Plaintiffs’ Requests for
         Habeas Writs, They Request Release Pending Further Adjudication

         Finally, if the Court does not enter injunctive relief as outlined in Parts III(A),(B), or (C),

Named Petitioners/Plaintiffs request an immediate order for their release pending further

consideration of their writ of class habeas and motions for injunctive relief. “[I]t is within the

inherent power of a District Court of the United States to enlarge a state prisoner on bond pending

hearing and decision on his application for a writ of habeas corpus.” In re Wainwright, 518 F.2d

173, 174 (5th Cir. 1975). Release pending a district court’s ruling on habeas is appropriate where

a petitioner “raise[s] substantial constitutional claims upon which he has a high probability of

success,” and “extraordinary and exceptional circumstances exist which make the grant of bail




14
   While, as discussed above, transfer to home confinement is an option under 42 U.S.C. § 1983, Plaintiffs are
concerned about the limited efficacy of this option to remedy the likelihood of irreparable harm and constitutional
violations they allege as compared to writs of habeas under 18 U.S.C. § 2241. Dallas County indicates in its
response in opposition to Plaintiffs’ Motion for a Temporary Restraining Order that ankle monitors for location are
in limited supply. Doc. No. 34-3 at ¶ 6. Further, the experience of Plaintiff Ideare Bailey demonstrates that even
Medically-Vulnerable persons who may be cleared for release from the jail may have difficulty getting set up with
an electronic monitor. Bailey Dec. ¶ 2 (noting that Mr. Bailey has not been released because “the electronic
monitoring company has been unable to provide him with a monitoring device.”).
15
   At that point, Plaintiffs would request a three-judge panel authorized to order release consistent with the PLRA.
See 18 U.S.C. § 326(a)(3). However, as evidenced by Dr. Lofgren’s supplemental declarations, the epidemic in the
jail will spread exponentially while the litigation awaits arrival at that procedural stage.

                                                         25
  Case 3:20-cv-00832-E Document 47 Filed 04/18/20                Page 30 of 32 PageID 827



necessary to make the habeas remedy effective.” Calley v. Callaway, 496 F.2d 701, 702 (5th Cir.

1974). Here, both criteria are met. The COVID-19 pandemic constitutes an extraordinary

circumstance: the United States has not seen anything like it in at least 100 years. It is changing

American life as we know it, and devastating communities throughout Dallas, Texas, and the

country. In particular, the disease is infecting and killing people who are in government custody

at a shocking and unprecedented rate—and, because of the number of people who cycle in and out

of the jail every day, the rapid growth of COVID-19 behind bars threatens the health and lives of

people who are not detained. Accordingly, while this Court considers whether to grant the

Petitioners-Plaintiffs request for release of Medically-Vulnerable Subclass Members, it should

order them to be temporarily released with any other conditions the Court deems necessary.

                                        CONCLUSION

       These grave and unprecedented circumstances demand the urgent relief Plaintiffs request.




                                                26
 Case 3:20-cv-00832-E Document 47 Filed 04/18/20              Page 31 of 32 PageID 828



Dated: April 17, 2020.

Respectfully submitted,



 _____________________       _____________________             /s/Barry Barnett_______
 AMERICAN CIVIL              ACLU FOUNDATION OF TEXAS         SUSMAN GODFREY L.L.P.
 LIBERTIES FOUNDATION        Brian Klosterboer                Barry Barnett
 Andrea Woods*               Texas. Bar No. 24107833          Texas Bar No. 01778700
 N.Y. Bar No. 5595509        Adriana Piñon**                  8115 Preston Road, Suite 575
 Brandon Buskey*             Texas Bar No. 24089768           Dallas, TX 75225
 125 Broad Street, 18th      Andre Segura                     (866) 754-1900
 Floor                       Texas Bar No. 24107112           bbarnett@susmangodfrey.com
 New York, NY 10004          5225 Katy Fwy., Suite 350
 (212) 549-2528              Houston, TX 77007                Michael Gervais*
 awoods@aclu.org             Tel: (713) 942-8146              N.Y. Bar No. 5122890
                             Fax: (346) 998-1577              1900 Avenue of the Stars,
 Henderson Hill*                                              Suite 1400
 N.C. Bar No. 18563          _____________________            Los Angeles, CA 90067
 201 W. Main St. Suite 402   CIVIL RIGHTS CORPS               (310) 789-3100
 Durham, NC 27701            Katherine Hubbard***             mgervais@susmangodfrey.com
 (919) 682-9563              D.C. Bar No. 1500503
 hhill@aclu.org              Elizabeth Rossi*                 _____________________
 Amy Fettig*                 D.C. Bar No. 1500502             NEXT GENERATION ACTION
 D.C. Bar No. 484883         1601 Connecticut Ave NW,         NETWORK
 915 15th Street N.W.,       Suite 800                        Alison Grinter
 7th Floor                   Washington, D.C. 20009           Texas Bar 24043476
 Washington, D.C. 20005      (202) 894-6126                   Kim T. Cole
 (202) 548-6608              katherine@civilrightscorps.org   Texas Bar No. 24071024
 afettig@aclu.org            elizabeth@civilrightscorps.org   1808 South Good Latimer
                                                              Expressway
                                                              Dallas, TX 75226
                                                               (214) 704-6400
                                                              agrinter@thengan.com
                                                              kcole@thengan.com




 ATTORNEYS FOR PETITIONERS/PLAINTIFFS
 *admitted pro hac vice
 **N.D. Texas admission application forthcoming
 *** pro hac vice application forthcoming




                                             27
  Case 3:20-cv-00832-E Document 47 Filed 04/18/20               Page 32 of 32 PageID 829



                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the foregoing was served

via the Court’s CM/ECG system on all counsel registered with that system, and via email, on April

17, 2020.


                                                                   /s/ Barry Barnett
                                                                   Barry Barnett




                                               28
